Case 1:18-cv-05657-ENV-RER Document 14 Filed 02/05/19 Page 1 of 2 PageID #: 50
                                                                     •M   t'-




                                                            uo
                                                            WSD; .         Uf '"lOF
                                                                                £.O.N.Y
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                ★ FEBU5
                                                        X
BRACHA EISEN,on behalfof herself and all others : BROOKLYN OFFICE
similarly situated,
                                                              Case No.:1:18-cv-05657-ENV-RER
                                     Plaintiffs,
                                                              JOINT STIPULATION OF
                         V.                                   VOLUNTARY DISMISSAL
                                                              WITH PREJUDICE
ENHANCED RECOVERY COMPANY,LLC


                                     Defendant.
                                                        X



       IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, BRACHA

EISEN, and Defendant, ENHANCED RECOVERY COMPANY, LLC, that pursuant to Rule

41(a)(l){A){ii) of the Federal Rules of Civil Procedure, the above-captioned action is voluntarily

dismissed with prejudice as to all claims brought by Plaintiff in her individual capacity against

Defendant in this matter, and without prejudice as to the members of the putative class.


SMITH,GAMBRELL & RUSSELL,LLP                       ADAM J. FISHBEIN P.C.



/s/Scott S. Gallasher                              /s/Adam J. Fishbein
Scott S. Gallagher                                 Adam J. Fishbein
50 North Laura Street, Suite 2600                  735 Central Avenue
Jacksonville, Florida 32202                        Woodmere, New York 11598
Phone:(904)598-6111                                Phone:(516)668-6945
Fax:(904)598-6211                                  Email: fishbeinadami@gmail.com
Email: sgailagher@sgrlaw.com                       Attorneysfor Plaintiff
Admitted Pro Hac Vice


and
Case 1:18-cv-05657-ENV-RER Document 14 Filed 02/05/19 Page 2 of 2 PageID #: 51


                                                            oleii, H.
                                                                  Application Gi^tecl
Nicole Haff
                                                                    SO ORDERED
1301 Avenue of the Americas, 21st Floor
New York, New York 10019                                          Brooklyn,        York
Phone:(212)907-9700                                             Dated
Fax:(212)907-9800
Email: nhaff@sgrlaw.com                                   /s/ USDJ ERIC N. VITALIANO
                                                                    Eric N \'italiano
Attorneysfor Defendant
                                                              United States District Judge

                               CERTIFICATE OF SERVICE


       I hereby certify that on February 4, 2019, I electronically filed the foregoing with the

Clerk ofthe Court by using the CM/ECF system, which will send a notice of electronic filing to:

Adam J. Fishbein
Adam J. Fishbein, P.C.
735 Central Avenue
Woodmere, NY 11598
Tel:(516)668-6945
Email: fishbeinadami@gmail.com




                                                          /s/Scott S. Gallasher
                                                                  Attorney
